IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 38944

STATE OF IDAHO,                                   )     2014 Unpublished Opinion No. 312
                                                  )
       Plaintiff-Respondent,                      )     Filed: January 7, 2014
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
GINA DONELL STANDLEY,                             )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Jon J. Shindurling, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of two years, for delivery of methamphetamine, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Russell J. Spencer, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                          Before LANSING, Judge; GRATTON, Judge;
                                   and MELANSON, Judge

PER CURIAM
       Gina Donell Standley was convicted of delivery of methamphetamine, Idaho Code § 37-
2732(a)(1)(A). The district court sentenced Standley to a unified term of ten years, with a
minimum period of confinement of two years. Standley appeals, contending that the district
court erred by failing to sua sponte order a mental health evaluation, and contending that her
sentence is excessive.
       Idaho Code § 19-2522(1) provides that “if there is reason to believe the mental health
condition of the defendant will be a significant factor at sentencing and for good cause shown,
the court shall appoint at least one (1) psychiatrist or licensed psychologist to examine and report



                                                 1
upon the mental condition of the defendant.” Standley did not request a mental evaluation prior
to sentencing nor object to the district court’s failure to order one. All claims of unobjected-to
error in criminal cases are subject to the fundamental error test set forth in State v. Perry, 150
Idaho 209, 245 P.3d 961 (2010). State v. Carter, 155 Idaho 170, 173, 307 P.3d 187, 190 (2013).
This test requires that the appellant demonstrate that the alleged error (1) violates one or more of
the defendant’s unwaived constitutional rights; (2) is clear or obvious without need for reference
to any additional information not contained in the appellate record; and (3) affected the outcome
of the proceedings. Perry, 150 Idaho at 226, 245 P.3d at 978. Applying this test, Standley has
not demonstrated fundamental error. Her argument is that the court failed to abide by the
language of I.C. § 19-2522. This claim asserts a violation of a statute but not violation of any
constitutional right. Therefore, Standley’s claim does not satisfy the first prong of the Perry test.
        We next address Standley’s claim that her sentence is excessive. Sentencing is a matter
for the trial court’s discretion. Both our standard of review and the factors to be considered in
evaluating the reasonableness of the sentence are well established and need not be repeated here.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Therefore, Standley’s judgment of conviction and sentence are affirmed.




                                                     2